Exhibit 10.1

RESTATED OFFICE LEASE AGREEMENT

1144 Eastlake LLC, a Washington limited liability company (“Landlord”) and
ZymoGenetics, Inc., a Washington corporation (“Tenant”) previously entered into
a lease dated as of November 9, 2001, as subsequently amended and supplemented
(“Original Lease”). Tenant and Landlord now wish to totally restate and supplant
the Original Lease which is now replaced by this lease agreement (“Lease”)
subject only to the occurrence of the Lease Preconditions as defined below. For
reference only, this Restated Office Lease Agreement is dated March 1, 2008.

1. Basic Lease Information.

 

  1.1 “Property” shall mean the building and associated real property located at
1144 Eastlake Avenue, Seattle, Washington and legally described on Exhibit A-2.
“Building” is the structure located on the Property.

 

  1.2 “Premises” shall mean the entire Rentable Area, as defined below, of the
entire Building with the exception of the Common Areas, as defined below, and
with the exception of the entire third floor of the Building which presently is
leased to Seattle Cancer Care Alliance, a Washington non-profit corporation,
(“SCCA”), as depicted on the floor plan attached as Exhibit A-1 to this Lease.
Tenant and Landlord hereby agree that the “Rentable Area of the Premises” is
Sixty Six Thousand Six Hundred Seventeen (66,617) rentable square feet, the
rentable area of the premises leased to SCCA is Fifteen Thousand Four Hundred
Eighty One (15,481) rentable square feet and the total rentable square footage
of the Building is Eighty Two Thousand Ninety Eight (82,098) square feet; the
parties agree to accept for all purposes such statements of rentable square
footage which shall hereafter not be adjusted except in the event of an actual
change in the rentable area of the Premises due to construction of additions to
the Building.

 

  1.3 “Base Rent”:

 

     Period    Monthly Base Rent 1.3.1   

March 1, 2008 through

October 31, 2008

  

Fourteen Thousand Three

Hundred Seventeen and

38/100s Dollars ($14,317.38)

1.3.2   

November 1, 2008 through

December 31, 2008

  

One Hundred Thirty Nine

Thousand Three Hundred

Seventeen and 38/100s

Dollars ($139,317.38)

1.3.3   

January 1, 2009 through

December 31, 2009

  

One Hundred Forty Four

Thousand Eight Hundred

Thirty Five and 91/100s Dollars ($144,835.91)

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

1.3.4    January 1, 2010 through
December 31, 2010   

One Hundred Forty Nine

Thousand One Hundred

Eighty and 98/100s Dollars

($149,180.98)

1.3.5    January 1, 2011 through
December 31, 2011   

One Hundred Fifty Three

Thousand Six Hundred Fifty

Six and 41/100s Dollars

($153,656.41)

1.3.6    January 1, 2012 through
December 31, 2012   

One Hundred Fifty Eight

Thousand Two Hundred Sixty

Six and 10/100s Dollars

($158,266.10)

1.3.7    January 1, 2013 through
December 31, 2013   

One Hundred Sixty Three

Thousand Fourteen and

9/100s Dollars ($163,014.09)

1.3.8    January 1, 2014 through
December 31, 2014   

One Hundred Sixty Seven

Thousand Nine Hundred Four

and 51/100s Dollars

($167,904.51)

1.3.9    January 1, 2015 through
December 31, 2015   

One Hundred Seventy Two

Thousand Nine Hundred Forty

One and 65/100s Dollars

($172,941.65)

1.3.10    January 1, 2016 through
December 31, 2016   

One Hundred Seventy Eight

Thousand One Hundred

Twenty Nine and 90/100s

Dollars ($178,129.90)

1.3.11    January 1, 2017 through
December 31, 2017   

One Hundred Eighty Three

Thousand Four Hundred

Seventy Three and 79/100s

Dollars ($183,473.79)

1.3.12    January 1, 2018 through
December 31, 2018   

One Hundred Eighty Eight

Thousand Nine Hundred

Seventy Eight and 1/100s

Dollars ($188,978.01)

1.3.13    January 1, 2019 through
April 30, 2019   

One Hundred Ninety Four

Thousand Six Hundred Forty

Seven and 35/100s Dollars

($194,647.35)

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 2

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  1.4 “Tenant’s Pro Rata Share” is agreed to be eighty one and 14/100s percent
(81.14%).

 

  1.5 “Term”: The Term shall commence on March 1, 2008 (“Commencement Date”),
and, unless terminated early in accordance with this Lease, end April 30, 2019
(the “Termination Date”).

 

  1.6 Security Deposit: One Hundred Seven Thousand Seven Hundred Seven and
42/100 Dollars ($107,707.42) (“Deposit”) which shall be held and applied as
provided in this Lease.

 

  1.7 “Permitted Use”: general business office and uses customarily incidental
thereto.

 

  1.8 “Notice Addresses”: Notices shall be sent to the parties at the following
addresses:

 

Tenant:

  

ZymoGenetics, Inc.

Attn: Shinko Campos

1201 Eastlake Ave. East

Seattle, WA 98102

(206) 442-6620

with a copy to:

  

Real Property Law Group, PLLC

Attn: Kathleen J. Hopkins

1326 Fifth Avenue, Suite 654

Seattle, WA 98101

(206) 625-0404

Landlord:

  

1144 Eastlake LLC

c/o GTS Development LLC

Attn: Ted Schroth

1124 Eastlake Ave. East, #101

Seattle, WA 98109.

(206) 622-0462

Rent is payable to the order of Landlord at its notice address, or at such other
address as Landlord may specify from time to time by written notice given in
accordance with this Lease.

 

  1.9 “Business Day(s)” are Monday through Friday (and Saturday mornings) of
each week, exclusive of New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day (“Holidays”).
Landlord may designate additional Holidays, provided that the additional
Holidays are commonly recognized by other office buildings in the area where the
Property is located.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 3

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  1.10 “Law(s)” means all applicable statutes, codes, ordinances, orders, rules
and regulations of any municipal or governmental entity.

 

  1.11 “Normal Business Hours” for the Property are 7:00 A.M. to 6:30 P.M. on
Business Days and 8:00 A.M. to 12:00 noon on Saturdays.

 

  1.12 “Property” includes the Building and the parcel(s) of land on which it is
located and other improvements serving the Building, if any, and the parcel(s)
of land on which they are located.

 

  1.13 “Class ‘A’” building, or office building, as used in this Lease, shall
mean first-class commercial office buildings of the type which are located in
the South Lake Union area, and which are reasonably comparable in age and
available amenities to the Building which is the subject of this Lease.

 

  1.14 Lease Preconditions. The effectiveness of this Lease is subject to the
full execution and delivery of Lease Termination Agreements by Landlord, Tenant
and Conoco Phillips Company, Softchoice Corporation and Pacific Land Design,
P.C. for the entire area of the Premises occurring on or before January 31,
2008; all on terms acceptable to Tenant in Tenant’s sole discretion.

2. Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Property that are designated by Landlord for the common use of
tenants and others, such as common corridors, elevator foyers, restrooms,
vending areas and lobby areas (the “Common Areas”).

3. Possession; Acceptance of Condition of Premises. Tenant agrees to accept the
Premises in their current as-is condition; Landlord shall have no obligation to
make any improvement of the Premises or to provide any funds for improvement of
the Premises.

4. Rent.

 

  4.1 Payments. As consideration for this Lease, Tenant shall pay Landlord,
without any setoff or deduction (except as expressly set forth in this Lease),
the total amount of Base Rent and Additional Rent due for the Term. “Additional
Rent” means all sums (exclusive of Base Rent) that Tenant is required to pay
Landlord. Additional Rent and Base Rent are sometimes collectively referred to
as “Rent.” Tenant shall pay and be liable for all rental, sales and use taxes
(but excluding income taxes and real estate excise taxes, or other taxes
associated with Landlord’s transfer of the Property), if any, imposed upon or
measured by Rent under applicable Law. Base Rent and recurring monthly charges
of Additional Rent shall be due and payable in advance on the first day of each
calendar month without notice or demand. All other items of Rent shall be due
and payable by Tenant on or before 30 days after billing by Landlord. All
payments of Rent shall be by good and sufficient check or by other means (such
as automatic debit or electronic transfer) acceptable to Landlord. Until
Landlord instructs Tenant otherwise, payment by electronic transfer may be made
as follows:

U.S. Bank

ABA 125-000-105

Acct 153592259037

FBO 1144 Eastlake, LLC

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 4

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

If Tenant fails to pay any item or installment of Rent within three (3) business
days after receipt of notice of a delinquency, Tenant shall pay Landlord an
administration fee equal to five percent (5)% of the past due Rent. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. No endorsement or statement on a check or
letter accompanying a check or payment shall be considered an accord and
satisfaction, and either party may accept the check or payment without prejudice
to that party’s right to recover the balance or pursue other available remedies.

 

  4.2 Payment of Tenant’s Pro Rata Share of Expenses, Taxes and Insurance.
Tenant shall pay Tenant’s Pro Rata Share of the total amount of Expenses for
each year during the Term. Landlord shall annually provide Tenant with a good
faith estimate of the total amount of Expenses for each calendar year during the
Term. On or before the first day of each month, Tenant shall pay to Landlord a
monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimate of the total amount of Expenses. If Landlord determines that
its good faith estimate was incorrect by a material amount, Landlord may provide
Tenant with a revised estimate once per calendar year. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the total
amount of Expenses by January 1 of a calendar year, Tenant shall continue to pay
monthly installments based on the previous year’s estimate until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the previous year’s estimate. Tenant shall pay Landlord
the amount of any underpayment within 30 days after receipt of the new estimate.
Any overpayment shall be refunded to Tenant within 30 days or credited against
the next due future installment(s) of Additional Rent.

By April 1 following the end of each calendar year, Landlord shall furnish
Tenant with a statement of the actual amount of Expenses, and Tenant’s Pro Rata
Share of the actual amount of Expenses for the prior calendar year. If the
estimated amount of Expenses for the prior calendar year is more than the actual
amount of Expenses for the prior calendar year, Landlord shall apply any
overpayment by Tenant against Additional Rent due or next becoming due, provided
if the Term expires before the determination of the overpayment, Landlord shall
refund any overpayment

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 5

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

to Tenant after first deducting the amount of Rent due. If the estimated amount
of Expenses for the prior calendar year is less than the actual amount of
Expenses for such prior year, Tenant shall pay Landlord, within 30 days after
its receipt of the statement of Expenses, any underpayment for the prior
calendar year. Notwithstanding the foregoing, upon the expiration or earlier
termination of the Term, Landlord shall furnish Tenant with a statement of the
actual amount of Expenses through the end of the Term, and Tenant’s Pro Rata
Share of such actual Expenses through the end of the Term, within 90 days from
such termination.

 

  4.3

Expenses Defined. “Expenses” means all costs and expenses incurred by Landlord
in connection with owning, operating, maintaining, repairing, and managing the
Property as a “Class ‘A’ office building,” as defined herein, including but not
limited to: (1) utilities, including, but not limited to, utilities and lighting
for areas occupied by tenants as well as Common Areas; (2) maintenance costs for
performance of any Landlord’s maintenance and repair obligations hereunder for
the Property, Common Areas, Property, including, but not limited to parking
facilities and landscaping, maintaining and repairing sewer main, ducts,
conduits and similar items, fire protection systems, sprinkler and security
alarm systems, elevators, storm and sanitary drainage systems and other utility
and mechanical systems; materials and services for operation, maintenance or the
security or protection of the Property including any janitorial services, pest
control, HVAC service contracts, any other repair and maintenance by Landlord;
(3) roof and other exterior maintenance; (4) the amortized cost of capital
improvements made to the Property which are for the purpose of reducing
operating expense costs, or which are required to comply with any laws, rules or
regulations of any governmental authority first enacted after the Commencement
Date or a requirement of Landlord’s insurance carrier first enacted after the
Commencement Date; (5) property management fees not exceeding three and one-half
percent (3.5%) of Base Rent (calculated without regard to the management fee);
provided, during Tenant’s Property Management Period, such fees shall be
restricted to an asset management fee of three-quarters percent (0.75%) of Base
Rent which Tenant shall pay to Landlord; (6) all sums expended in connection
with any Common Areas for maintenance and repairs, (7) operation, maintenance
and repair of any heating, ventilation and air conditioning system, including
repair of any HVAC components or units as reasonably needed; (8) the cost of
utilities consumed on the Property if paid for by Landlord; (9) the cost of any
governmentally required license, permit, or inspection for or of the Property
(other than those required in connection with Landlord’s Work); (10) replacement
or supplemental directional and other signage other than the initial signage
installed in the Building or on the Property by Landlord as part of Landlord’s
Work; (11) Taxes and Insurance as defined below. Expenses shall be “net” only
and for that purpose shall be deemed reduced by the amounts of any insurance
reimbursement or other reimbursement received by Landlord in connection with
such expenses; ; and (12) any other costs and expenses of any other kind
whatsoever which are generally considered expenses in accordance with generally
accepted

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 6

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

accounting principles and which are reasonably incurred by Landlord in
connection with owning, operating or maintaining the Property and any expense
designated by this Lease to be an Expense. Expenses shall be “net” only and for
that purpose shall be deemed reduced by the amounts of any insurance
reimbursement or other reimbursement received by Landlord in connection with
such expenses.

The following shall not be Expenses: (1) repairs or other work occasioned by
insured casualty except for the deductible portion of any insured casualty loss;
(2) marketing costs including, without limitation, leasing commissions,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, tenant improvement costs, and other costs and expenses incurred
in connection with lease, sublease and/or assignment negotiations, disputes and
transactions with present or prospective tenants; (3) depreciation and
amortization; (4) interest on debt or principal payments to a Lender or rental
under a ground lease; (5) costs of Landlord’s general overhead and general and
administrative expense provided this limitation shall not be construed to limit
Landlord’s right to require Tenant to pay as an Expense the property or asset
management fee provided for above; (6) specific costs incurred for the account
of specific tenants only, other than Tenant; (7) salaries of officers,
executives and partners of Landlord, and salaries of Building employees to the
extent allocated to properties other than the Property; (8) penalties incurred
as a result of Landlord’s negligence, inability or unwillingness to make
payments, or penalties incurred due to the Property not being in compliance with
applicable law; (9) capital improvements, except as otherwise provided above;
(10) the cost of tenant improvements; (11) costs relating to any parking garage
in the Building (such as utilities, attendants, cashiers and janitorial
services); (12) penalties due to any violation of Law by Landlord; and
(13) structural repairs or replacements.

 

  4.4

Taxes and Insurance Defined. “Taxes” shall mean: (1) all real estate taxes and
other assessments on the Property, including, but not limited to, assessments
for special improvement districts and building improvement districts, taxes and
assessments levied in substitution or supplementation in whole or in part of any
such taxes and assessments and the Premises’ share of any real estate taxes and
assessments under any reciprocal easement agreement, common area agreement or
similar agreement as to the Property; (2) all personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Premises or the Property; and (3) all reasonable
costs and fees incurred in connection with seeking reductions in any tax
liabilities described in (1) and (2), including, without limitation, any costs
incurred by Landlord for compliance, review and appeal of tax liabilities.
Without limitation, Taxes shall not include any income, capital levy, franchise,
capital stock, gift, estate, inheritance, excise or transfer tax. If an
assessment is payable in installments, Taxes for the year shall include the
amount of the installment and any interest due and payable during that year. For
all other real estate taxes, Taxes for that year shall, at

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 7

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

Landlord’s election, include either the amount accrued, assessed or otherwise
imposed for the year or the amount due and payable for that year, provided that
Landlord’s election shall be applied consistently throughout the Term. If a
change in Taxes is obtained for any year of the Term, then Taxes for that year
will be retroactively adjusted and Landlord shall provide Tenant with a credit,
if any, based on the adjustment. “Insurance” shall mean the cost of premiums for
any hazard insurance or liability insurance carried by Landlord, for the benefit
of Landlord or at the expense of Landlord, on or in connection with the
Property. Landlord shall provide Tenant with a copy of each notice or statement
of Taxes promptly after receipt from the assessing entity, and in any event not
later than ten (10) business days prior to the date on which a contest is
required to be filed and shall notify Tenant at the time of such notice whether
Landlord intends to contest the assessment. If Landlord fails to contest the
assessment, Tenant shall have the right to do so at its sole expense, and
Landlord shall, at no cost to Landlord, cooperate in the institution and
prosecution of any such proceedings of contesting taxes and will, subject to
verification of the truth and correctness thereof, execute any documents
reasonably required therefore. All refunds or rebates of Taxes paid shall be
refunded to the Tenant to the extent Tenant paid such higher amount.

 

  4.5

After first providing reasonable advance written notice to Landlord, Tenant or
its accountants (or other appropriate professionals) shall have the right to
inspect and audit Landlord’s books and records with respect to this Lease to
verify actual Expenses (including without limitation Taxes and Insurance) for
the two (2) calendar years immediately preceding the year in which the
inspection is made. Tenant shall also have the right to audit Expenses which
were the subject to a correction to a statement provided pursuant to Section 4.2
for two (2) calendar years from receipt of such correction. Tenant’s review
shall be limited to Expenses charged to Tenant during the immediately preceding
two (2) calendar years only (and for subsequent correction statements, to the
Expenses included in such statements, if the full audit time period has lapsed).
Similarly, except for Taxes, Landlord shall have two (2) calendar years from the
issuance of a statement pursuant to Section 4.2 to issue a correction (except
for the statement issued after the end of the Term, in which case Landlord is
barred from collecting any additional Expenses). If Landlord fails to issue a
correction within such two (2) year period, Landlord shall have waived its right
to thereafter correct its calculation of Expenses (except for instances of
intentional fraud by Tenant). For Taxes, the same two (2) calendar year
limitation shall apply unless Landlord receives a correction from the applicable
governmental authority thereafter, in which case Landlord shall have an
additional 180 days to issue a correction statement (unless the final statement
following the termination of the Term was already issued, in which case Landlord
is barred from collecting any additional Expenses). The books and records shall
be kept in accord with reasonable accounting principles. If Tenant’s audit of
the Expenses reveals an overcharge of more than five percent (5%), Landlord
promptly shall reimburse Tenant for its reasonable out-of-pocket cost of the
audit, including the reasonable hourly

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 8

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

rate charged by Tenant’s accountant or other professionals (but not any
contingency fees), plus interest on the overage accruing from the date of
Landlord’s erroneous Expense statement at the rate stated for defaults in
Section 21.2 below. Any overcharge or underpayment of Expenses shall be due from
one party to the other within thirty (30) days after the amount of the
overcharge or underpayment has been fixed, with interest accruing thereafter.

 

  4.6 Deposit. The Deposit shall be in the form of a cash deposit with Landlord.
Such form may be changed from time to time by Tenant, in its sole discretion.
The Deposit (after application of a portion thereof equal to the first month’s
Base Rent) shall be security for Tenant’s full performance of Tenant’s lease
obligations. If Tenant fails to pay rent or any other charges due from Tenant
under this Lease after the expiration of applicable notice and cure periods,
Landlord may elect to apply the Deposit toward the payment of such default. If
Landlord applies any portion of the Deposit, Tenant shall, on ten (10) days
written notice, deposit cash with Landlord in an amount sufficient to restore
the Deposit to the full amount stated above; Tenant’s failure to do so shall be
a default. Landlord may commingle the Deposit with Landlord’s other funds and no
interest shall be paid or accrued on the Deposit. If Tenant performs all of
Tenant’s lease obligations, the Deposit (or so much as has not been applied by
Landlord) shall be returned to Tenant (or, at Landlord’s option, to the last
assignee, if any, or Tenant’s interest under the Lease) within thirty (30) days.
Landlord shall transfer the Deposit to the purchaser of its interest in the
event of sale and Tenant shall look solely to such purchaser for return of the
deposit.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 9

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

5. Compliance with Laws; Use. The Premises shall be used only for the Permitted
Use and for no other use whatsoever. Tenant shall not use or permit the use of
the Premises for any purpose which is illegal, dangerous to persons or property
or which, in Landlord’s reasonable opinion, unreasonably disturbs any other
occupants of the Property or unreasonably interferes with the operation of the
Premises or the Property. Tenant shall comply with all Laws, including the
Americans with Disabilities Act, regarding the operation of Tenant’s business
and the use, condition, configuration and occupancy of the Premises. Tenant,
within 10 days after receipt, shall provide Landlord with copies of any notices
it receives regarding a violation or alleged violation of any Laws relating to
the use, condition, configuration or occupancy of the Premises. Except during
the Tenant Property Management Period, Tenant shall comply with the rules and
regulations of the Property attached as Exhibit B and such other reasonable
rules and regulations adopted by Landlord from time to time. Tenant shall also
cause its agents, contractors, subcontractors, employees, customers, and
subtenants to comply with all rules and regulations. Landlord shall enforce the
rules and regulations uniformly with respect to violations thereof of which it
either has been notified or otherwise has actual knowledge, and shall not
knowingly discriminate against Tenant in Landlord’s enforcement of the rules and
regulations. Tenant shall have access to the Premises 24 hours per day, 365 days
per year.

6. Option to Renew; First Right of Refusal to Lease.

 

  6.1 Option to Renew.

 

  6.1.1 Tenant has the option to renew this Lease for up to two (2) additional
terms, each of sixty (60) months, commencing on the day following expiration of
the preceding Term. Tenant shall exercise the Option to Renew by providing a
written notice of exercise to Landlord no less than two hundred seventy
(270) days prior to the end of the then current term of this Lease and as
provided more specifically below. Notwithstanding the foregoing, if Tenant fails
to give any such notice of extension, Tenant’s option to extend the term shall
continue unless and until (i) Landlord gives Tenant written notice of Tenant’s
failure to exercise such option and (ii) Tenant fails to give Landlord written
notice of its intent to exercise such option within ten (10) business days of
receipt of such notice from Landlord. All of the terms and conditions of this
Lease will remain the same during such renewal term except for the Base Rent
which shall be the fair market rental value of the Premises as of the
commencement of the renewal term; fair market rental value of the Premises shall
be the amount of rent which a well-informed tenant, willing, but not obliged to
lease the property, would pay, and which a well-informed landlord, willing, but
not obligated to lease, would accept, taking into consideration all uses to
which the property is adapted and might in reason be applied, the then market
terms being offered in the South Lake Union area of Seattle for space reasonably
comparable to the Premises in size, location, parking availability and quality
(but excluding all Leasehold Improvements (defined below)).

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 10

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  6.1.2 If, after bargaining in good faith for no less than thirty (30) days,
either party determines, by written notice to the other party, that the parties
cannot agree on the amount of the then fair market rental value of the Premises,
then the fair market rental value shall be established by binding arbitration
with a single arbitrator in accordance with the following procedures. The
arbitrator shall be an MAI real estate appraiser with at least ten (10) years
experience in appraising commercial real property in the Seattle metropolitan
area (“Arbitrator”) selected jointly by the parties; if the parties do not agree
as to the identity of the Arbitrator within twenty (20) days after the end of
the thirty (30) day bargaining period, the then Presiding Judge of the Superior
Court for King County, upon an appropriate request which either party may make,
shall appoint the Arbitrator. Within ten (10) days of the appointment of the
Arbitrator, the parties each shall submit in writing to Arbitrator the amount
which they propose be established as the Base Rent at the commencement of such
renewal term (“Submissions”); such Submissions shall not be disclosed to the
parties by Arbitrator until the Arbitrator has received both parties’
Submission. Each party may include in such Submissions any information which
such party deems relevant or helpful to the Arbitrator in determining the fair
market rental value of the Premises including costs or benefits which such party
or the other party would enjoy in the event of a renewal of the lease or
amenities and advantages of the Premises and Property not likely to be available
to a party in another location. Arbitrator shall study such evidence and
information in determining such Base Rent; provided that the Arbitrator’s
determination of the amount of such Base Rent shall be confined and strictly
limited to selection, as the more reasonable approximation of the fair market
rental value of the Premises, of the amount stated in the Submission of Tenant
or the Submission of Landlord, and Arbitrator may not select or declare any
third number to be such Base Rent. Except as to the Parties’ Submissions, any
other communication by a party to Arbitrator shall be in writing with a copy to
the other party. Upon completion of his investigation of such Base Rent,
Arbitrator shall, no later than thirty (30) days after delivery of the
Submissions, report in writing to each of the parties which party’s Submission
has been selected by him as the more reasonable approximation of the fair market
rental value of the Premises without requirement of further substantiation or
information. In no event may the new Base Rent be less than the average Base
Rent payable during the last year of the preceding term. Each party shall pay
its own costs of arbitration and one-half of the Arbitrator’s fee.

 

  6.1.3

In the event of any renewal, Landlord shall have no obligation to make any
improvements to the Premises, to provide to Tenant any funds for any
improvement, pay or make any other concessions or to pay any commission to
Tenant’s broker. After the exercise of the option to extend, all references in
this Lease to the Term shall

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 11

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

be considered to mean the Term as extended, and all references to the
Termination Date or to the end of the Term shall be considered to mean the Term
as extended.

 

  6.1.4 Tenant’s right to exercise the options to renew is subject to the
following conditions precedent:

 

  6.1.4.1  The Lease must be in effect at the time the notice of exercise is
given and on the last day of the term immediately preceding commencement of the
renewal term.

 

  6.1.4.2  Tenant may not be in default beyond applicable notice and cure
periods under any provision of this Lease at the time notice of exercise is
given.

At least two hundred seventy (270) days before the last day of such term, Tenant
shall, in writing, have given Landlord notice irrevocably and unconditionally
exercising the option (subject to such shorter time period as applicable
pursuant to Section 6.1.1 above).

Each party shall, at the request of the other, endorse on the original lease
that party’s signature or signatures, and date the option was exercised, and the
words “Option Exercised”. Alternatively, each party shall, at the request of the
other, execute a memorandum, in recordable form, acknowledging the fact that the
option has been exercised.

 

  6.2

Right of First Opportunity to Lease. Tenant shall have the Right of First
Opportunity to lease the entirety of the premises leased by Landlord to SCCA
each and every time during the Lease Term that such space shall become available
for lease during the term of this Lease; provided such right shall not exist
during any period in which Tenant is in default of its obligations under this
Lease beyond applicable notice and cure periods. Each time such space shall
become available for lease, Landlord shall advise Tenant, by written notice, of
such availability. For thirty (30) business days after receipt of such notice,
Tenant shall have the right to lease such space; if Tenant timely elects to so
lease such space, such space shall be deemed to be added to the Premises leased
hereunder such time when such space is physically delivered to Tenant in the
condition required hereunder, and on all the same terms and conditions of this
Lease except that (i) the Base Rent as to any such new space shall be equal to
Twenty Three and 24/100s percent (23.24%) of the Base Rent due, from time to
time, for the initial Premises without regard to such expansion of the Premises
and (ii) Tenant’s Pro Rata Share shall be increased to One Hundred Percent
(100%) and (iii) Tenant shall pay the then current rate for Building parking
being paid by Tenant for its other in-Building parking and subject to potential
increases from time to time to reflect increases in such charges in the area,
but such increases shall not exceed five percent (5%) in any year (not
aggregated). In the event Tenant elects to so lease such space, Landlord shall
have no obligation to provide any improvement or any tenant improvement
allowance in

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 12

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

connection with the addition of such space to the Premises. Any renewal option
duly exercised by Tenant pursuant to this Lease shall be fully applicable to
such other space and shall be included in such renewed or extended lease. If
Tenant does not lease such other space, this Lease shall remain unmodified and
in full force and effect. In the event that (i) the SCCA premises become
available for lease as a result of the expiration of the SCCA Lease and
(ii) Tenant does not timely elects to so lease such space as provided in this
section, Landlord shall be free to lease such SCCA premises to a third party on
such terms as Landlord may elect in its discretion and, upon the expiration of
Tenant’s right to elect to lease the former SCCA premises and at Landlord’s
option, Tenant’s right to maintain a security guard in the first floor lobby of
the Building shall cease upon sixty (60) days advance written notice from
Landlord and Tenant shall remove any security guard related alterations or
improvements in such Building lobby made by Tenant. Any lease of the SCCA
premises by Tenant also shall include the leasing by Tenant of all parking
spaces allocable to the SCCA premises on the terms provided in section 31.1
below.

7. Services and Utilities.

 

  7.1 Landlord shall furnish Tenant with the following services: (1) hot and
cold water service for use in the lavatories and kitchen on each floor on which
the Premises are located, and for drinking purposes (provided, that Landlord
shall not be required to provide special filtration or otherwise provide
treatment to the available tap water in order to make it more desirable to
Tenant for drinking or cooking purposes); (2) heat, ventilation and air
conditioning in season during Normal Business Hours, at such temperatures and in
such amounts as are standard for comparable Class “A” office buildings or as
required by governmental authority Tenant, upon such advance notice (which may
be telephonic) as is reasonably required by Landlord, shall have the right to
receive HVAC service during hours other than Normal Business Hours (Tenant shall
pay Landlord’s reasonable charge for the additional service, which charge shall
approximate Landlord’s actual expense in providing such additional service);
(3) maintenance and repair of the Premises or Property as described herein and
to fulfill its obligations hereunder; (4) elevator service; (5) electricity and
other utilities to the Premises for general office use, in accordance with and
subject to the terms and conditions in Article 10 and Exhibit C; (6) washing of
interior and exterior surfaces of exterior windows with reasonable frequency;
and (7) such other services as Landlord reasonably determines are necessary or
appropriate for the Premises or the Property as a Class “A” office building.

 

  7.2

Tenant’s failure to receive or any interruption or termination of, services due
to the application of Laws, the failure of any equipment, the performance of
repairs, improvements or alterations, or the occurrence of any event or cause
beyond the reasonable control of Landlord (a “Service Failure”) shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, nor

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 13

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

relieve Tenant from the obligation to fulfill any covenant or agreement.
However, if the Premises, or a material portion of the Premises, is made
untenantable for a period in excess of 3 consecutive Business Days as a result
of the Service Failure due to the negligence or willful misconduct of a Landlord
Related Party or Landlord’s contractors or representatives (defined below), then
Tenant, as its sole remedy (except in the case of the negligence or willful
misconduct of a Landlord Related Party or Landlord’s contractors or
representatives, as described below in this Section 7.2), shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises has not been rendered
untenantable by the Service Failure, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
rendered untenantable and not used by Tenant. In no event, however, shall
Landlord be liable to Tenant for any loss or damage, including the theft of
Tenant’s Property (defined in Article 15), arising out of or in connection with
the failure of any security services, personnel or equipment except to the
extent caused by the negligence or willful misconduct of a Landlord Related
Party or Landlord’s contractors or representatives. If the Premises are so
untenantable, Landlord will use its commercially reasonable best efforts to
provide Tenant with alternative space in the Building until the Premises are
restored.

 

  7.3 Security Guard. Tenant has the option of maintaining a security guard in
the first floor lobby of the Building during such hours as Tenant may elect. If
Tenant elects to exercise this option, then Tenant shall be solely responsible
for all expenses related thereto subject to any agreement to reimbursement which
Tenant may reach with any other occupant of the Building.

8. Tenant Property Management Period. The “Tenant Property Management Period”
shall commence on the Commencement Date and continue so long as Tenant manages
the Property pursuant to a separate facilities management agreement between
Tenant and Landlord. Pursuant to the separate facilities management agreement
certain provisions of this Lease will not apply and where there is a conflict
between this Lease and such separate facilities management agreement, the
facilities management agreement shall control. Any inspections of the Property
or the Premises by Landlord during the Tenant Property Management Period shall
be done at Landlord’s sole expense and the Manager agrees all costs thereof are
included in reaching Manager’s 0.75% fee charged pursuant to Section 4.3(5)
above. During the Tenant Property Management Period, the only Expenses (as
defined in Section 4.3 above) which Tenant shall be required to pay Landlord are
the Taxes, Insurance and the Manager’s 0.75% fee charged pursuant to
Section 4.3(5) (plus any late fees or interest relating to Tenant’s delinquent
payment thereof).

9. Leasehold Improvements. All improvements to the Premises other than Tenant’s
personal property, the Required Removables (defined below) and trade fixtures
(collectively, “Leasehold Improvements”) shall be owned by Landlord and shall
remain upon the Premises without compensation to Tenant. However, Landlord, by

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 14

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

written notice to Tenant within 30 days prior to the Termination Date, may
require Tenant to remove, at Tenant’s expense: (1) Cable (defined below)
installed by or for the exclusive benefit of Tenant and located in the Premises
or other portions of the Premises or the Property; and (2) any Leasehold
Improvements that are performed by or for the benefit of Tenant and, in
Landlord’s reasonable judgment, are of a nature that would require removal and
repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (collectively referred to as
“Required Removables”). Without limitation, it is agreed that Required
Removables include internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications of any type. Notwithstanding the foregoing, under no circumstances
will Tenant be required to remove any Cable (defined below) or any improvement
present at the Property as of the Commencement Date. The Required Removables
designated by Landlord shall be removed by Tenant before the Termination Date.
Tenant shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to remove any Required Removables or perform related
repairs in a timely manner, Landlord, at Tenant’s expense, may remove and
dispose of the Required Removables and perform the required repairs. Tenant,
within 30 days after receipt of an invoice, shall reimburse Landlord for the
reasonable costs incurred by Landlord. Notwithstanding the foregoing, Tenant, at
the time it requests approval for a proposed Alteration (defined below), may
request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration will be designated as a Required Removable. Within 10
days after receipt of Tenant’s request, Landlord shall advise Tenant in writing
as to which portions of the Alteration, if any, will be considered to be
Required Removables, and if Landlord does not respond within such 10 day period,
such Alterations will not be considered Required Removables (and, in such event,
Landlord shall not have the right under the second sentence of this Section to
later require Tenant to remove such Alterations).

10. Repairs and Alterations.

 

  10.1

Tenant’s Premises Repair. In addition to paying Tenant’s Pro Rata Share of the
cost of maintaining the Building’s common areas, Tenant shall, at its sole cost
and expense, keep the interior, non-structural portions of the Premises in good
condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering, if
needed due to abnormal wear and tear; (2) interior partitions; (3) interior
doors; (4) the interior side of demising walls; (5) electronic, phone and data
cabling and related equipment (collectively, “Cable”) that is installed by or
for the benefit of Tenant and located in the Premises and that was not initially
installed by the Landlord; (6) supplemental air conditioning units, hot water
heaters, plumbing, and similar facilities serving Tenant exclusively; and
(7) Alterations performed after the Commencement Date by contractors retained by
Tenant, including related HVAC balancing. All work shall be performed in
accordance with the rules and procedures described below. If Tenant fails to
make any repairs to the Premises for the items listed above for more than 30
days after notice from Landlord (although notice shall not be required if there
is an Emergency, and such 30 day period is subject to extension for Force
Majeure (defined below) and also subject to extension if the work cannot be
completed within 30 days and Tenant has

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 15

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

commenced and is thereafter diligently prosecuting such work), Landlord may make
the repairs, and Tenant shall pay the reasonable cost of the repairs to Landlord
within 30 days after receipt of an invoice, together with an administrative
charge in an amount equal to 10% of the cost of the repairs. As used in this
Lease, “Emergency” is limited to a condition where there is an immediate and
substantial likelihood of bodily injury or substantial property damage.

 

  10.2 Landlord’s Maintenance and Repair. Except during the Tenant Property
Management Period, and except during such periods of time as Tenant elects to
provide janitorial and trash removal services, Landlord shall provide daily
janitorial service to the Premises (exclusive of Saturdays, Sundays and
holidays) including vacuuming, dusting, trash removal and such regular
maintenance as is normally conducted in a comparable Class “A” office building
in the geographical area of the Premises including but not limited to window
cleaning, pest control and snow shoveling; provided that janitorial service
shall not include shampooing the carpets, except for the Common Areas. Tenant
shall make repairs and replacements to the Premises, common area, or Property
needed because of any negligent or intentional act or omission of Tenant or
Tenant’s agents, employees or invitees, except to the extent that the repairs or
replacements are covered by Landlord’s insurance. Except for the repairs and
replacements that Tenant must make under the preceding sentence and Section 9.1
regarding Tenant’s repairs, and except for and any expenses incurred by Tenant
that are the subject of the separate agreement between Tenant and Landlord,
Landlord shall pay for, subject to reimbursement as an Expense if and to the
extent provided in this Lease, and make all other repairs and replacements to
the Building, and shall maintain the Building in good condition as a Class “A”
office building, including, but not limited to, structural parts of the
Building, foundations, bearing and exterior walls (including glass), subflooring
and roof (including roof membrane and skylights), electrical, plumbing and
sewage systems, Cable installed by Landlord, gutters and down spouts, the
heating, ventilating and air conditioning system, interior walls, floors,
ceilings, interior and exterior doors and windows and their appurtenant sills
and frames, together with all fixtures, lighting, appliances, elevators,
equipment, and plumbing and utility lines, and the sidewalks, grounds,
landscaping, parking and loading areas. If Landlord fails to timely perform its
obligations hereunder, Tenant shall have the self-help rights set forth under
Section 22 below. This Lease and Tenant’s obligation hereunder shall in no way
be affected, impaired or excused because Landlord is unable to reasonably
fulfill any of its obligations under this Lease due to any Force Majeure event.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 16

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  10.3 Alterations. Tenant shall not make alterations, additions or improvements
to the Premises or other portions of the Property after the Commencement Date
which are not part of the initial Tenant’s Work provided for herein
(collectively referred to as “Alterations”) without first obtaining the written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld or delayed. If Landlord does not respond to Tenant’s request for
consent within ten (10) business days, Landlord shall be deemed to have granted
its consent. However, Landlord’s consent shall not be required for any
Alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (1) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (2) is not visible from the exterior
of the Premises or Property; (3) will not affect the systems or structure of the
Property; and (4) does not require work to be performed inside the walls or
above the ceiling of the Premises (other than installation of telephone,
computer, data transmission, internet and other telecommunications cables and
wires which are collectively referred to herein as “Cabling” and which are
considered Cosmetic Alterations for purposes of this Section). However, even
though consent is not required, the performance of Cosmetic Alterations shall be
subject to all the other provisions of this Section, to the extent specifically
agreed upon. Prior to starting work, Tenant shall furnish Landlord with plans
and specifications and names of contractors acceptable to Landlord in its
reasonable discretion (provided that Landlord may designate specific contractors
in its reasonable discretion with respect to repair and maintenance of the
Property systems and provided that Landlord’s approval is not required for work
done by Tenant’s employees); necessary permits and approvals; and evidence of
contractor’s and subcontractor’s insurance in amounts reasonably required by
Landlord. Landlord agrees that the contractors listed on Exhibit D are
acceptable to Landlord for purposes of making Alterations. Material changes to
the plans and specifications must also be submitted to Landlord for its approval
(if approval was initially required), which approval shall not be unreasonably
withheld or delayed. Alterations shall be constructed in a good and workmanlike
manner using materials of a quality consistent with that presently used for the
Property. Except during the Tenant Property Management Period and except also
any other time when Tenant is the sole occupant of the Building (exclusive of
the parking areas and roof), Landlord may designate reasonable rules,
regulations and procedures for the performance of work in the Premises and, to
the extent reasonably necessary to avoid disruption to the occupants of the
Building, shall have the right to designate the time when Alterations may be
performed. Tenant shall reimburse Landlord within 30 days after receipt of an
invoice for reasonable sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alterations. Upon completion, for those
Alterations which required permits, Tenant shall furnish “as-built” plans
completion affidavits, full and final waivers of lien and receipted bills
covering all labor and materials. Tenant shall assure that the Alterations
comply with all insurance requirements and Laws. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant’s use.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 17

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

11. Use of Electrical Services by Tenant.

 

  11.1 Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided below for excess usage).
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. In the event that any other tenant of the Building utilizes such
tenant’s premises, or any material portion thereof, for permitted uses which
cause such tenant to use electrical service in excess of that associated with
general office purposes, Landlord shall provide a separate meter to such tenant
and separately charge such tenant for its electrical service, so that Tenant is
not required to pay for any such excess use of electrical service by another
tenant as part of the Expenses.

 

  11.2 Tenant’s use of electrical service shall not exceed, either in voltage,
rated capacity, use beyond Normal Business Hours or overall load, that which
Landlord reasonably deems to be standard for normal office use in Class “A”
office buildings. If Tenant requests permission to consume excess electrical
service, Landlord may condition consent upon conditions that Landlord reasonably
elects (including, without limitation, if reasonably necessary, the installation
of utility service upgrades, meters, submeters, air handlers or cooling units),
and the additional usage (to the extent permitted by Law), installation and
maintenance costs shall be paid by Tenant. Landlord shall have the right, at
Landlord’s cost, to separately meter electrical usage for the Premises and to
measure electrical usage by survey or other commonly accepted methods.

12. Entry by Landlord. Landlord, Landlord’s agents, contractors and
representatives may enter the Premises to inspect (or, during the last twelve
(12) months of the Lease Term show to prospective tenants) the Premises, to
clean and make repairs, alterations or additions to the Premises, and to conduct
or facilitate repairs, alterations or additions to any portion of the Property,
including other tenants’ premises. Notwithstanding the foregoing during the
Tenant Property Management Period, Landlord’s entry will be limited to only
periodic inspections to confirm performance by Tenant of its maintenance and
property management obligations and, during the last 12 months only, showing the
space to prospective tenants. Except in Emergencies or to provide janitorial and
other Property services after Normal Business Hours, Landlord shall provide
Tenant with a minimum of 48 hours prior notice of entry into the Premises, which
may be given orally to the person indicated in Section 1.8 above. If reasonably
necessary for the protection and safety of Tenant and its employees, and not
during the Tenant Property Management Period, Landlord shall have the right to
temporarily close all or a portion of the Premises and/or the Premises

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 18

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

to perform repairs, alterations and additions. However, except in Emergencies,
Landlord will not close the Premises or the Premises if the work can reasonably
be completed on weekends and after Normal Business Hours. Entry by Landlord
shall not constitute constructive eviction or entitle Tenant to an abatement or
reduction of Rent. Any entry by Landlord and its agents and employees
(including, but not limited to the janitorial company servicing the Premises),
shall be conducted in compliance with reasonable confidentiality and security
measures which may be required by Tenant (including, but not limited to, an
escort by one of Tenant’s employees and execution of confidentiality or
nondisclosure agreements reasonably provided by Tenant) in order to protect the
confidentiality and security of Tenant’s business and employees, and Landlord
acknowledges and accepts that Tenant considers the entire Premises as highly
confidential and Landlord would have access to the Premises only if escorted by
one of Tenant’s employees. The reservations by Landlord in this Section shall
not be construed to limit Tenant’s obligations during Tenant’s Property
Management Period.

13. Assignment and Subletting.

 

  13.1 Except in connection with a Permitted Transfer (defined below), Tenant
shall not assign, sublease, transfer or encumber any interest in this Lease or
allow any third party to use any portion of the Premises (collectively or
individually, a “Transfer”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Without limitation, it is
agreed that Landlord’s consent shall not be considered unreasonably withheld if:
(1) in the event of a proposed assignment, the proposed transferee’s financial
condition does not meet Landlord’s reasonable criteria used to select Building
tenants having similar leasehold obligations; (2) the use of the Premises by the
proposed transferee is not substantially the same as Tenant’s use of the
Premises (3) the proposed transferee is a government agency or an occupant of
the Property with whom Landlord is then actively negotiating for other space in
the Building; or (4) Tenant is in default after the expiration of the notice and
cure periods in this Lease. Landlord shall not condition its consent on payment
of any amount to Landlord except the costs described in Section 13.2 below, and
Landlord specifically agrees that Tenant shall be entitled to keep all rent and
other consideration which Tenant receives as a result of a Transfer, even if in
excess of the Rent payable under this Lease. Tenant shall not be entitled to
receive monetary damages based upon a claim that Landlord unreasonably withheld
its consent to a proposed Transfer (unless it conditions consent on a payment
which is prohibited in the immediately prior sentence) and Tenant’s sole remedy
shall be an action to enforce any such provision through specific performance or
declaratory judgment. Any attempted Transfer in violation of this Article shall,
at Landlord’s option, be void. Consent by Landlord to one or more Transfer(s)
shall not operate as a waiver of Landlord’s rights to approve any subsequent
Transfers. In no event shall any Transfer or Permitted Transfer release or
relieve Tenant from any obligation under this Lease.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 19

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  13.2 As part of its request for Landlord’s consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee (in the
event of a proposed assignment), a complete copy of the proposed assignment,
sublease and other contractual documents and such other information as Landlord
may reasonably request. Landlord shall, by written notice to Tenant within 10
calendar days of its receipt of the required information and documentation,
either consent to the Transfer by the execution of a consent agreement in a form
reasonably designated by Landlord or reasonably refuse to consent to the
Transfer in writing. Tenant shall pay Landlord a review fee not exceeding
$2,500.00 for Landlord’s review of any Permitted Transfer or requested Transfer
for its actual, out of pocket, reasonable costs and expenses (including
reasonable attorney’s fees).

 

  13.3 Notwithstanding anything to the contrary contained in this Lease, Tenant
may assign its entire interest under this Lease to a successor to Tenant by
purchase, merger, consolidation or reorganization without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (1) Tenant is not in default under this Lease beyond
applicable notice and cure periods; (2) Tenant’s successor shall own all or
substantially all of the assets of Tenant; (3) no material change of use of the
Premises occurs; (4) Tenant shall give Landlord written notice within 15 days
after the effective date of the proposed purchase, merger, consolidation or
reorganization; and (5) all individuals then existing as guarantors execute a
reaffirmation of the guarantee provided for by this Lease, if any, which is
reasonably satisfactory in substance and form to Landlord. Tenant’s notice to
Landlord shall include information and documentation showing that each of the
above conditions has been satisfied. If requested by Landlord in the event of an
assignment, Tenant’s successor shall sign a commercially reasonable form of
assumption agreement. Notwithstanding anything to the contrary contained in this
Lease, Tenant may sublet all or a portion of the Premises without Landlord’s
consent to an entity that qualifies as a permitted transferee under the
foregoing provisions concerning Permitted Transfers, and Tenant may sublet a
portion of the Premises which is less than 50% hereof to any contractors,
vendors or other third parties who may be required by Tenant to work in
conjunction with Tenant at the Premises on a project-specific basis.

14. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Property, the Premises or Tenant’s leasehold interest in connection with any
work or service done or purportedly done by or for benefit of Tenant. If a lien
is so placed, Tenant shall, within 10 days of notice from Landlord of the filing
of the lien, fully discharge the lien by settling the claim which resulted in
the lien or by bonding or insuring over the lien in the manner prescribed by the
applicable lien Law. If Tenant fails to discharge the lien when Tenant is
required to do so, then, in addition to any other right or remedy of Landlord,
Landlord may bond or insure over the lien or otherwise discharge the lien.
Tenant shall reimburse Landlord for any amount paid by Landlord to bond or
insure over the lien or discharge the lien, including, without limitation,
reasonable attorneys’ fees (if and to the extent permitted by Law) within 30
days after receipt of an invoice from Landlord.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 20

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

15. Indemnity and Waiver of Claims.

 

  15.1 Except to the extent covered by insurance, and except to the extent
caused by the negligence or willful misconduct of Landlord or any Landlord
Related Parties or Landlord’s contractors or representatives (defined below),
Tenant shall indemnify, defend and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
Mortgagee(s) (defined below) and agents (collectively with Landlord, the
“Landlord Related Parties”) harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Landlord or any of the Landlord Related Parties
and arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s contractors or
licensees.

 

  15.2 Except to the extent covered by insurance, and except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties or Tenant’s contractors or representatives(defined below), Landlord
shall indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law), which may be imposed upon, incurred by or
asserted against Tenant or any of the Tenant Related Parties and arising out of
or in connection with the acts or omissions (including violations of Law) of
Landlord, the Landlord Related Parties or any of Landlord’s contractors,
representatives or licensees.

 

  15.3 Except to the extent covered by insurance, and except to the extent such
damage or loss results from the negligence or willful misconduct of Landlord or
any Landlord Related Parties or Landlord’s contractors or representatives,
Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant’s business or loss, theft or
damage to Tenant’s Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any pipe or drain; (4) the
bursting, leaking or running of any tank, water closet, drain or other pipe;
(5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Property; (6) any
act or omission of any party other than Landlord or Landlord Related Parties;
and (7) any causes not reasonably within the control of any Landlord Related
Parties or Landlord’s contractors or representatives. Tenant shall insure itself
against such losses under Article 15 below.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 21

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

16. Insurance.

 

  16.1 By Tenant. Tenant shall carry and maintain the following insurance
(“Tenant’s Insurance”), at its sole cost and expense: (1) Commercial General
Liability Insurance, written on a claims made basis, applicable to the Premises
and its appurtenances providing a minimum policy limit of $2,000,000.00 per
occurrence and in the aggregate; and (2) All Risk Property, including flood and
earthquake (if available at reasonable cost), written at replacement cost value
and with a replacement cost endorsement covering all of Tenant’s trade fixtures,
equipment, furniture and other personal property within the Premises (“Tenant’s
Property”). Any company writing any of Tenant’s Insurance shall have an A.M.
Best rating of not less than A-VIII. All Commercial General Liability Insurance
policies shall name Tenant as a named insured and Landlord (or any successor),
as additional insureds. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days advance written notice of any cancellation, termination or lapse of
insurance. Tenant shall provide Landlord with a certificate of insurance
evidencing Tenant’s Insurance prior to the earlier to occur of the Commencement
Date, and upon renewals at least fifteen (15) days prior to the expiration of
the insurance coverage.

 

  16.2 By Landlord.

 

  16.2.1 Building and Improvements. Landlord shall obtain and keep in force
during the term of this Lease a policy or policies in the name of Landlord, with
loss payable to Landlord and to any Lender(s), insuring against loss or damage
to the Property with such commercially reasonable deductible amount as is
selected by Landlord. Such insurance shall be for full replacement cost, as the
same shall exist from time to time, or the amount required by any Lender(s), but
in no event more than the commercially reasonable and available insurable value
thereof if, by reason of the unique nature or age of the improvements involved,
such latter amount is less than full replacement cost. If the coverage is
available and commercially reasonable, Landlord’s policy or policies may insure
against all risks of direct physical loss or damage (including flood and/or
earthquake), including coverage for any additional costs resulting from debris
removal and reasonable amounts of coverage for the enforcement of any ordinance
or law regulating the reconstruction or replacement of any undamaged sections of
the Premises required to be demolished or removed by reason of the enforcement
of any building, zoning, safety or land use laws as the result of a covered
loss. Such policies may also contain an agreed valuation provision in lieu of
any co-insurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
selected by the insurer.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 22

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  16.2.2 Rental Value. Landlord also may obtain and keep in force during the
term of this Lease a policy or policies in the name of Landlord, with loss
payable to Landlord and any lender(s) to Landlord, insuring the loss of the full
rental and other charges (including Operating Expenses) payable by all tenants
of the Premises to Landlord for one year. Said insurance may provide that in the
event the Lease is terminated by reason of an insured loss, the period of
indemnity for such coverage shall be extended beyond the date of the completion
of repairs or replacement of the Premises, to provide for one full year’s loss
of rental revenues from the date of any such loss. Said insurance shall contain
an agreed valuation provision in lieu of any co-insurance clause, and the amount
of coverage shall be adjusted annually to reflect the projected payments payable
by Tenant for the next 12-month period.

 

  16.2.3 Increases Caused by Tenant. Tenant shall pay for any increase in the
premiums charged to Landlord for the Property or Common Areas if said increase
is caused by Tenant’s acts, omissions, use or occupancy of the Premises.
Notwithstanding the foregoing, Landlord agrees that Tenant’s use of the Premises
for the Permitted Uses shall not trigger Tenant’s liability under this
Section 16.2.3.

 

  16.2.4 Liability for Common Areas. Landlord shall carry and maintain with
respect to the Common Areas Commercial General Liability Insurance, written on a
claims made basis, applicable to the Premises and its appurtenances providing a
minimum combined single limit of $2,000,000.00, which shall name Landlord as a
named insured and Tenant as an additional insured. Upon Tenant’s request,
Landlord shall provide Tenant with a certificate of insurance evidencing such
liability insurance.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 23

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

17. Subrogation. Notwithstanding anything in this Lease to the contrary,
Landlord and Tenant hereby waive, and shall cause their respective insurance
carriers to waive, any and all rights of recovery, claim, action or causes of
action against the other and their respective trustees, principals,
beneficiaries, partners, officers, directors, agents, and employees, for any
loss or damage that may occur to Landlord or Tenant or any party claiming by,
through or under Landlord or Tenant, as the case may be, with respect to
Tenant’s Property, the Property, the Premises, any additions or improvements to
the Property, or Premises, or any contents thereof, including all rights of
recovery, claims, actions or causes of action arising out of the negligence of
Landlord or any Landlord Related Parties or Landlord’s contractors or
representatives or the negligence of Tenant or any Tenant Related Parties or
Tenant’s contractors, representatives or licensees, which loss or damage is (or
would have been, had the insurance required by this Lease been carried) covered
by insurance.

18. Casualty Damage.

 

  18.1 If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a portion of the Premises is rendered untenantable as a result of a
fire or other casualty, the Rent shall abate for the portion of the Premises
that is untenantable and not used by Tenant. Landlord shall have the right to
terminate this Lease if: (1) the Property or the Premises shall be damaged so
that, in Landlord’s reasonable judgment, substantial alteration or
reconstruction of the Property not covered by insurance (exclusive of
deductibles) shall be required (whether or not the Premises has been damaged)
and Landlord is therefore terminating all leases in the Building (provided, that
if Landlord failed to carry the insurance required under this Lease, and such
insurance would have covered the damage this subsection (1) is not applicable);
(2) Landlord is not permitted by Law to rebuild the Property or the Premises in
substantially the same form as existed before the fire or casualty (in which
event Tenant may also terminate this Lease); (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty (provided, that if there are any unexercised options to
renew remaining, Tenant has the right to invalidate such termination under this
subsection (4) if Tenant exercises such option to renew within 90 days from
notice of Landlord’s intent to terminate); or (4) any Mortgagee requires that
such insurance proceeds be applied to the payment of the mortgage debt and
Landlord is therefor terminating all the Leases in the Building. Landlord may
exercise its right to terminate this Lease by notifying Tenant in writing within
90 days after the date of the casualty. If Landlord does not terminate this
Lease, Landlord shall commence and proceed with reasonable diligence to repair
and restore the Premises and the Leasehold Improvements constructed by Landlord.
Other than the Leasehold Improvements, Landlord shall not be liable for any loss
or damage to Tenant’s Property or to the business of Tenant resulting in any way
from the fire or other casualty or from the repair and restoration of the
damage. Landlord and Tenant hereby waive the provisions of any Law relating to
the matters addressed in this Article, and agree that their respective rights
for damage to or destruction of the Premises shall be those specifically
provided in this Lease.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 24

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

18.2

If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises and make the Premises tenantable again
(in the same Class “A” condition as existed prior to the casualty), using
standard working methods (“Completion Estimate”). If the Completion Estimate
indicates that the Premises cannot be made tenantable within 180 days from the
date of the casualty, then either party shall have the right to terminate this
Lease by giving written notice to the other of such election within 10 days
after receipt of the Completion Estimate. In addition, Tenant shall have the
unilateral right to terminate if the Premises are not delivered in the required
condition within such 180 day period, at any time from and after the 180th day
through the date Landlord actually delivers the Premises in the required
condition.

19. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises shall be taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Landlord shall also have the right to terminate this Lease
if there is a Taking of any portion of the Property or the Premises which would
leave the remainder of the Property unsuitable for use as an office building in
a manner comparable to the Property’s or the Premises’ use prior to the Taking
and Landlord is terminating all of the leases in the Building. In order to
exercise its right to terminate the Lease, Landlord or Tenant, as the case may
be, must provide written notice of termination to the other within 45 days after
the Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Property or the Premises occurs. If
this Lease is not terminated, the Rentable Area of the Property, the Rentable
Area of the Premises, Tenant’s Pro Rata Share shall, if applicable, be
appropriately adjusted. In addition, Rent for any portion of the Premises taken
or condemned shall be abated during the unexpired Term of this Lease effective
when the physical taking of the portion of the Premises occurs. All compensation
awarded for a Taking, or sale proceeds, shall be the property of Landlord, any
right to receive compensation or proceeds being expressly waived by Tenant.
However, Tenant may file a separate claim at its sole cost and expense for
Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the award which would otherwise be
receivable by Landlord.

20. Events of Default. Tenant shall be considered to be in default of this Lease
upon the occurrence of any of the following events of default:

 

  20.1 Tenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for 3 business days after written notice to Tenant (“Monetary
Default”).

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 25

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  20.2 Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 30 days
after written notice to Tenant. However, if Tenant’s failure to comply cannot
reasonably be cured within 30 days, Tenant shall be allowed additional time as
is reasonably necessary to cure the failure so long as: (1) Tenant commences to
cure the failure within 30 days, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with the
Lease. However, if Tenant’s failure to comply creates a hazardous condition, the
failure must be cured immediately upon notice to Tenant.

 

  20.3 Tenant or any Guarantor of Tenant becomes insolvent, makes a transfer in
fraud of creditors or makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts when due.

 

  20.4 Tenant’s leasehold estate is attached or levied upon by a creditor of
Tenant.

21. Remedies.

 

  21.1 Upon any default, Landlord shall have the right without notice or demand
(except as provided in Article 20) to pursue any of its rights and remedies at
Law or in equity, including any one or more of the following remedies:

 

  21.1.1 Terminate this Lease, in which case Tenant shall immediately surrender
the Premises to Landlord. If Tenant fails to surrender the Premises, Landlord
may, in compliance with applicable Law and without prejudice to any other right
or remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant’s Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord may suffer as a result of Tenant’s
default, whether by Landlord’s inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. “Costs of Reletting” shall include (pro-rated for the
remainder of the Lease’s Term to the new lease’s tem) all costs and expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, without limitation, reasonable legal fees, brokerage commissions, the
cost of alterations and the value of other concessions or allowances granted to
a new tenant.

 

  21.1.2

Terminate Tenant’s right to possession of the Premises and, in compliance with
applicable Law, expel and remove Tenant, Tenant’s Property and any parties
occupying all or any part of the Premises. Landlord may (but shall not be
obligated to, except to the extent required by law) relet all or any part of the
Premises, without notice to Tenant, for a term that may be greater or less than
the balance of the Term and on such conditions (which may include

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 26

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

concessions, free rent and alterations of the Premises) and for such uses as
Landlord in its reasonable discretion shall determine. Landlord may collect and
receive all rents and other income from the reletting and shall apply it to the
Costs of Reletting, past due Rent hereunder and the Rent accruing hereunder.
After application of the collected rent, Tenant shall pay Landlord on demand the
unpaid balances for past due Rent, the Costs of Reletting and any deficiency
arising from the reletting or failure to relet the Premises. Landlord shall not
be responsible or liable for the failure to relet all or any part of the
Premises or for the failure to collect any Rent. The re-entry or taking of
possession of the Premises shall not be construed as an election by Landlord to
terminate this Lease unless a written notice of termination is given to Tenant.

 

  21.1.3 In the event that Landlord shall elect to terminate this Lease as
provided above, then upon such termination Tenant shall (if it has not already
done so) quit and surrender the Premises to Landlord and Landlord may recover
from Tenant:

(i) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the damage
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom.

As used in (i) and (ii) above, the “worth at the time of award” is computed by
allowing interest at 12% per annum. As used in (iii) above, the “worth at the
time of award” is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%.

 

  21.2

Unless expressly provided in this Lease, the repossession or re-entering of all
or any part of the Premises shall not relieve Tenant of its liabilities

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 27

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

and obligations under the Lease. No right or remedy of Landlord shall be
exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity. If Landlord declares Tenant to be in
default, Landlord shall be entitled to receive interest on any unpaid item of
Rent at a rate equal to 12% per annum. Forbearance by Landlord to enforce one or
more remedies shall not constitute a waiver of any default.

22. Landlord’s Default; Limitation of Liability.

Landlord’s failure to perform or observe any of its obligations under this Lease
or to correct a breach of any warranty or representation made in this Lease
within thirty (30) days after receipt of written notice from Tenant setting
forth in reasonable detail the nature and extent of the failure (although notice
shall not be required if there is an Emergency) (or if more than thirty
(30) days is required to cure the breach, Landlord’s failure to begin curing
within the thirty (30) day period and diligently prosecute the cure to
completion) shall constitute a default by Landlord. If Landlord commits a
default, Tenant may, without waiving any claim for damages for breach of
agreement or any other rights or remedies it may have under this Lease at law,
at any time thereafter do any of the following:

Provided Tenant has given notice of Landlord’s default under the preceding
paragraph to Landlord’s mortgage lender and 30 days for said lender to cure the
default (although notice shall not be required if there is an Emergency), or if
more than thirty (30) days is required to cure the breach, such additional time
as is reasonable so long as such mortgagee begins to cure within the thirty
(30) day period and diligently prosecute the cure to completion, Tenant
thereafter may cure the default for the account of the Landlord, and any amount
paid or any contractual liability incurred by Tenant in so doing shall be deemed
paid or incurred for the account of Landlord, and Landlord shall reimburse
Tenant within thirty (30) days of demand, together with an administrative charge
in an amount equal to 10% of the costs incurred by Tenant. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY OF LANDLORD (AND
OF ANY SUCCESSOR LANDLORD) TO TENANT FOR CLAIMS ARISING FROM OR RELATING TO THIS
LEASE (AND SPECIFICALLY EXCLUDING, WITHOUT LIMITATION, CLAIMS THAT MAY ARISE
UNDER NON-DISCLOSURE AGREEMENTS OR OTHER CONTRACTS BETWEEN THE LANDLORD AND
TENANT) SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE PROPERTY AND ANY
PROCEEDS THEREOF. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY AND ANY PROCEEDS THEREOF FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD FOR CLAIMS ARISING FROM OR RELATING TO THIS LEASE. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY FOR SUCH CLAIMS. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD UNDER THIS LEASE, TENANT SHALL GIVE LANDLORD AND THE
MORTGAGEE(S) (DEFINED IN ARTICLE 25 BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD
MORTGAGES (DEFINED IN ARTICLE 25 BELOW) ON THE PROPERTY, BUILDING OR PREMISES,
THE NOTICE AND OPPORTUNITY TO CURE TO CURE THE ALLEGED DEFAULT AS PROVIDED
ABOVE.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 28

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

23. No Waiver. Either party’s failure to declare a default immediately upon its
occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party’s
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant’s keys to
the Premises shall not constitute an acceptance or surrender of the Premises.

24. Quiet Enjoyment. Tenant shall, and may peacefully have, hold and enjoy the
Premises, subject to the terms of this Lease, provided Tenant pays the Rent and
fully performs all of its covenants and agreements. This covenant and all other
covenants of Landlord shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Premises, and shall
not be a personal covenant of Landlord or the Landlord Related Parties.

25. Holding Over. Except for any permitted occupancy by Tenant under Article 8,
if Tenant fails to surrender the Premises at the expiration or earlier
termination of this Lease, occupancy of the Premises after the termination or
expiration shall be that of a tenancy at sufferance. Tenant’s occupancy of the
Premises during the holdover shall be subject to all the terms and provisions of
this Lease and Tenant shall pay an amount (on a per month basis without
reduction for partial months during the holdover) equal to 150% of the sum of
the Base Rent and Additional Rent due for the period immediately preceding the
holdover. No holdover by Tenant or payment by Tenant after the expiration or
early termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Landlord is unable to deliver possession of the Premises to a new
tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord’s inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.

26. Subordination to Mortgages; Estoppel Certificate; Mortgagee Protection.

Subject to the terms of this Section, Tenant accepts this Lease subject and
subordinate to any mortgage(s), deed(s) of trust or other lien(s) now or
subsequently arising upon the Premises or the Property, and to renewals,
modifications, refinancings and extensions thereof (collectively referred to as
a “Mortgage”). The party having the benefit of a Mortgage shall be referred to
as a “Mortgagee.” This clause shall be self-operative, but upon request from a
Mortgagee or from Tenant, Tenant shall execute and deliver a subordination
agreement in favor of the Mortgagee within ten (10) business days of the
request, and Mortgagee shall in return agree, in a non-disturbance agreement, to
recognize this Lease in the event of foreclosure if Tenant is not in default at
such time beyond any applicable notice and cure period for those defaults which
would allow Landlord to terminate this Lease, subject to such provisions
relating to the disposition or application of insurance or condemnation proceeds
as may be contained in such Mortgagee’s loan documents. Tenant agrees to execute
such reasonable

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 29

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

documents required to effectuate such subordination. In lieu of having the
Mortgage be superior to this Lease, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease. If requested by a
successor-in-interest to all or a part of Landlord’s interest in the Lease,
Tenant shall, without charge, attorn to the successor-in-interest so long as
such successor-in-interest assumes and performs all Landlord’s obligations and
liabilities hereunder. Landlord and Tenant shall each, within 10 business days
after receipt of a written request from the other, execute and deliver an
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). The estoppel certificate shall
include a statement certifying that this Lease is unmodified (except as
identified in the estoppel certificate) and in full force and effect, describing
the dates to which Rent and other charges have been paid, representing that, to
such party’s actual knowledge, there is no default (or stating the nature of the
alleged default) and indicating other matters with respect to the Lease that may
reasonably be requested.

Tenant agrees to give any mortgagee or deed of trust holder, by certified mail,
a copy of any notice of default served upon the Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of Notice of Assignment
of Rents and Leases, or otherwise) of the addresses of such mortgagee or deed of
trust holder. Tenant further agrees that if Landlord shall have failed to cure
such default within the time provided for in this Lease, then the mortgagees
and/or trust deed holders have an additional thirty (30) days within which to
cure such default or if such default cannot be cured within that time, then such
additional time as may be necessary if within such 30 days any mortgagee or deed
of trust holder has commenced and is diligently pursuing the remedies necessary
to cure such default (but not including foreclosure proceedings if necessary to
affect such cure), in which event this Lease shall not be terminated if such
remedies are being so diligently pursued.

Landlord represents that Landlord is the sole owner in fee simple of the
Property and that PNC Bank, National Association is the only mortgagee having a
lien on the Property as of the date of execution of this Lease.

27. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a party to enforce or protect
its interest or rights, the prevailing party shall be entitled to all of its
costs and expenses, including, without limitation, reasonable attorneys’ fees.

28. Notice. If a demand, request, approval, consent or notice (collectively
referred to as a “notice”) shall or may be given to either party by the other,
the notice shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested, or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Article 1, except that if Tenant has vacated the Premises (or if the Notice
Address for Tenant is other than the Premises, and Tenant has vacated such
address) without providing Landlord a new Notice Address, Landlord may serve
notice in any manner described in this Article or in any other manner permitted
by Law. Each notice shall be deemed to have been received or given on the
earlier to occur of actual delivery or the date on which delivery is refused,
or, if Tenant has vacated the Premises or the other Notice Address of Tenant
without providing a new Notice Address, three (3) days after notice is deposited
in the U.S. mail or with a courier service in the manner described above. Either
party may, at any time, change its Notice Address by giving the other party
written notice of the new address in the manner described in this Article.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 30

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

29. Excepted Rights. This Lease does not grant any rights to light or air over
or about the Property or the Premises. Except during the Tenant Property
Management Period, Landlord excepts and reserves exclusively to itself the use
of: (1) roofs, (2) telephone, electrical and janitorial closets, (3) equipment
rooms, Property risers or similar areas that are used by Landlord for the
provision of Property services, (4) rights to the land and improvements below
the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, and (7) the areas within the Premises used for the installation of
utility lines and other installations serving occupants of the Property;
provided Tenant shall have no access to or right of use of the roof of the
Building except as reasonably necessary for Tenant to perform its maintenance
obligations and following reasonable advance notice to Landlord. Landlord shall
also have the right to make such other changes to the Property (but not the
interior of the Premises) as Landlord deems appropriate, provided the changes do
not affect Tenant’s ability to use or access the Premises for the Permitted Use.
Except during the Tenant Property Management Period, Landlord shall also have
the right (but not the obligation) to temporarily close the Property if Landlord
reasonably determines that there is an imminent danger of significant damage to
the Property or of personal injury to Landlord’s employees or the occupants of
the Property. The circumstances under which Landlord may temporarily close the
Property shall include, without limitation, electrical interruptions, hurricanes
and civil disturbances. A closure of the Property under such circumstances shall
not constitute a constructive eviction. Except during the Tenant Property
Management Period, Landlord shall have the right at any time, without thereby
creating an actual or constructive eviction or incurring any liability to Tenant
therefor, to change the arrangement or location of such of the following as are
not contained within the Premises or any part thereof (provided such change does
not adversely affect Tenant’s use of or access to the Premises): entrances,
passageways, doors and doorways, corridors, stairs, toilets and other like
public service portions of the Property.

30. Surrender of Premises. At the expiration or earlier termination of this
Lease or Tenant’s right of possession, Tenant shall remove Tenant’s Property
(defined above) from the Premises, and quit and surrender the Premises to
Landlord, broom clean and otherwise in the condition required by this Lease,
ordinary wear and tear excepted. Tenant shall also be required to remove the
Required Removables in accordance with this Lease. If Tenant fails to remove any
of Tenant’s Property within 2 days after the termination of this Lease or of
Tenant’s right to possession, Landlord, at Tenant’s sole cost and expense, shall
be entitled (but not obligated) to remove and store Tenant’s Property. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property. Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred for Tenant’s Property. In addition, if Tenant fails to remove
Tenant’s Property from the Premises or storage, as the case may be, within 30
days after written notice, Landlord may deem all or any part of Tenant’s
Property to be abandoned, and title to Tenant’s Property shall be deemed to be
immediately vested in Landlord.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 31

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

31. Parking.

 

  31.1 Tenant agrees to further rent from Landlord and Landlord agrees to rent
to Tenant the use of one hundred seventeen (117) parking stalls, including three
(3) handicapped parking stalls (if so marked), in the Building as identified on
the attached Exhibit C (“Tenant’s Parking Spaces”). Landlord will place signs or
mark 27 of the remaining stalls as the SCCA parking stalls. Tenant may also
place signs or otherwise mark the Tenant’s Parking Spaces identifying Tenant’s
Parking Spaces as being for the exclusive use of Tenant and/or Tenant’s
visitors; provided Landlord shall not be responsible to police or enforce the
use of parking spaces. If SCCA premises tenant does not wish to lease the
remaining spaces, Landlord will offer the right to lease such spaces to Tenant,
subject to possible future recapture of such spaces by Landlord, following
reasonable notice to Tenant, for leasing by Landlord to SCCA or subsequent
occupant(s) of the SCCA premises; if Tenant does not elect to lease such spaces,
Landlord may lease such spaces to the user of Landlord’s choice. Upon Tenant
leasing all of the premises now leased to SCCA, Tenant shall have the right to
use all parking spaces contained in the Property and shall pay rent for all such
parking spaces. At the Commencement Date, this rent shall be One Hundred Thirty
Five Dollars ($135) per month for each of Tenant’s Parking Spaces which rent
shall be increased from time to time to reflect increases in such charges in the
area, but such increases shall not exceed five percent (5%) in any year (not
aggregated). Tenant’s use of the parking shall be subject to such reasonable
rules and regulations as Landlord may determine are appropriate. No charge shall
be levied for parking of bicycles in areas designated by Landlord for bicycle
parking. Notwithstanding any other provision of this Lease and in consideration
of Tenant’s primary use of the Property parking facility, Tenant shall pay one
hundred percent (100%) of the expense of operation and maintenance of the
Property parking facility, subject to such reimbursement arrangements as are
separately agreed upon with SCCA.

 

  31.2 Tenant shall cooperate and comply with any legal requirements for the
dissemination of information to commuters and visitors to the Property to
encourage the use of available transportation alternatives and shall offer
incentives to their employees to use such alternatives and otherwise comply with
any governmentally sponsored traffic management or reduction plan

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 32

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

32. Storage. To the extent available for lease, at any time and from time to
time during the Term, Tenant, at its option, shall have the first right to lease
such Property storage areas as Tenant may elect as a separate year-to-year
tenancy (although such last year may be shorter to be co-terminus with the
Term); for which Tenant shall pay to Landlord an annual gross rent of Twelve
Dollars ($12.00) per square foot of such storage area. Landlord agrees that the
right to lease or use storage space in the Building will be limited to tenants
renting space in or on the Building and that access to the storage space will be
governed by the same requirements (e.g. advance notice and tenant’s escorts) as
entry by Landlord to the Premises, as set forth in Section 12 above.

33. Miscellaneous.

 

  33.1 This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the State of
Washington and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Articles and Sections of this Lease are for convenience only and shall have no
effect on the interpretation of any part of the Lease.

 

  33.2 Tenant shall not record this Lease without Landlord’s prior written
consent, but the parties shall, at the request of either party, promptly execute
a memorandum of this Lease which may be recorded in the real property records.

 

  33.3 Landlord and Tenant hereby waive any right to trial by jury in any
proceeding based upon a breach of this Lease.

 

  33.4 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party.

 

  33.5 Landlord shall have the right to transfer and assign, in whole, all of
its rights and obligations under this Lease and in the Premises or the Property
referred to herein, and upon such transfer and transfer of the Deposit, and
provided the assignee assumes in writing all of Landlord’s obligations
hereunder, Landlord shall be released from any further obligations hereunder for
claims accruing after the effective date of such assumption, and Tenant agrees
to look solely to the successor in interest of Landlord for the performance of
such subsequently accruing obligations.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 33

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  33.6 Broker.

 

  33.6.1 Tenant and Landlord represent and warrant to each other that such party
has not engaged nor dealt with any broker, finder or other person who would be
entitled to any commission or fees for the negotiation, execution, or delivery
of this Lease Tenant and Landlord each shall indemnify and hold the other party
harmless against any loss, cost, liability or expense incurred as a result of
any claim asserted by any broker on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Tenant or Landlord in
violation of their warranty in this Section.

 

  33.7 Tenant covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant; (2) this Lease is binding upon Tenant;
and (3) Tenant is duly organized and legally existing in the state of its
organization and is qualified to do business in the state in which the Premises
are located. If there is more than one Tenant, or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities. Notices, payments and
agreements given or made by, with or to any one person or entity shall be deemed
to have been given or made by, with and to all of them.

 

  33.8 Landlord covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of Landlord is
authorized to do so on behalf of Landlord; (2) this Lease is binding upon the
Landlord; and (3) Landlord is duly organized and legally existing in the state
of its organization and is qualified to do business in the state in which the
Premises are located. If there is more than one Landlord, or if Landlord is
comprised of more than one party or entity, the obligations imposed upon
Landlord shall be joint and several obligations of all the parties and entities.
Notices, payments and agreements given or made by, with or to any one person or
entity shall be deemed to have been given or made by, with and to all of them

 

  33.9 Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. This Lease shall
create only the relationship of landlord and tenant between the parties, and not
a partnership, joint venture or any other relationship. This Lease and the
covenants and conditions in this Lease shall inure only to the benefit of and be
binding only upon Landlord and Tenant and their successors and permitted
assigns.

 

  33.10 The expiration of the Term, whether by lapse of time or otherwise, shall
not relieve either party of any obligations w hich accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 34

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

  33.11 All understandings and agreements previously made between the parties
are superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

 

  33.12 Tenant, within 15 days after request (but not more than once per year),
shall provide Landlord with a current financial statement and such other
information as Landlord may reasonably request in order to create a “business
profile” of Tenant and determine Tenant’s ability to fulfill its obligations
under this Lease. Landlord, however, shall not require Tenant to provide such
information unless Landlord is requested to produce the information in
connection with a proposed financing or sale of the Property. In addition,
Tenant shall not be required to produce information which is already on file and
publicly available with the Securities and Exchange Commission. Upon written
request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any confidential information that is
disclosed by Tenant.

 

  33.13 The name of the Property may be changed by Landlord, provided it is not
named after any biotechnical or pharmaceutical company.

 

  33.14 Tenant shall not be deemed to be a third party beneficiary of any other
lease of the Property; Landlord retains the sole right to determine, in its
reasonable discretion, whether to enforce and the method of enforcement of
compliance by other tenants and their employees with the terms of their
respective leases including any restrictions on use and parking; the existence
of any violation of any lease provision by any other tenant shall not be deemed
to be a violation of this Lease by Landlord.

 

  33.15 Submission of this Lease for examination, even though executed by
Tenant, shall not bind Landlord in any manner, and no Lease or other obligation
on the part of the Landlord shall arise, until this Lease is executed and
delivered by Landlord to Tenant.

34. Signage.

Only tenants of the office portion of the Building will be permitted to erect
signs on the exterior of the Building, and in no event will any other
biotechnical or pharmaceutical company be permitted to erect a sign on the
Building’s exterior. Tenant shall be permitted to maintain its current signage
on the Building, and at the end of the Term shall remove such signage (as part
of its Leasehold Improvements). Notwithstanding anything to the contrary herein,
however, Tenant shall have no duty to remove the plate below Tenant’s exterior
signage or restore the Building’s exterior (and the cost of such work relating
to any signage on the Building’s exterior shall not be charged through to Tenant
as an Expense).

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 35

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

35. Cell Towers.

During Tenant’s Property Management Period, Tenant shall not be obligated to
manage or maintain rooftop areas leased by Landlord to cellular telephone
providers (or similar users of exterior portions of the Property who do not also
lease interior office space in the Building) (collectively and generically “Cell
Tower Tenants”); provided Tenant and any security personnel will reasonably
cooperate with Landlord and such Cell Tower Tenants so as not to interfere with
such use and users; except for emergency situations, Tenant may require cellular
telephone providers to be accompanied by Tenant’s personnel so long as Tenant’s
personnel will be available following reasonable notice of such need for access,
and Landlord will include in subsequent Cell Tower Tenant leases (or similar use
or occupancy agreements) a requirement that access to the Premises will be
governed by Section 12 above, and that generally Cell Tower Tenants must check
in and be escorted by Building Security throughout the Building. Landlord agrees
to limit the number of Cell Tower Tenants leasing, licensing or otherwise using
exterior areas of the Building to a total of no more than three (3) such Cell
Tower Tenants at any given time during this Lease’s Term.

36. Entire Agreement.

This Lease and the following exhibits and attachments constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A-1 (Outline and Location of Premises),
Exhibit A-2 (Legal Description of Property) and Exhibit B (Rules and
Regulations).

[remainder of page blank, signatures on next pages]

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 36

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

LANDLORD: 1144 Eastlake LLC, a Washington limited liability company By   GTS
Development LLC, its Manager   By:   /s/ G. TED SCHROTH     G. Ted Schroth, its
Manager

 

TENANT: ZymoGenetics, Inc., a Washington corporation By:   /s/ JAMES A. JOHNSON
Name   JAMES A. JOHNSON Title:   EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL
OFFICER By:   /s/ SUZANNE M. SHEMA Name   SUZANNE M. SHEMA Title:   SENIOR VICE
PRESIDENT & GENERAL COUNSEL

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 37

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

 

STATE OF WASHINGTON

   )   

COUNTY OF KING

   )    ss:

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that G. Ted Schroth, personally known to me to be the
authorized agent GTS Development LLC, the Manager of 1144 Eastlake LLC, a
Washington limited liability company, and personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that as the authorized agent of said entity
being authorized so to do, he executed the foregoing instrument on behalf of
said entity, by subscribing the name of such entity by himself as such managing
member, as a free and voluntary act, and as the free and voluntary act and deed
of said entity under the foregoing instrument for the uses and purposes therein
set forth.

GIVEN under my hand and official seal this 29th day of February, 2008.

 

/s/ CAROL ALTO Notary Public Carol Alto Printed Name Residing at: Lynnwood, WA
My Commission Expires: 3-7-10

TENANT ACKNOWLEDGMENT

 

STATE OF WASHINGTON

   )   

COUNTY OF KING

   )    ss:

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that Jim Johnson + Suzanne Shema, personally known to me to be
the authorized agent of ZymoGenetics, Inc., a Washington corporation, and
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as the authorized agent of said entity being authorized so to do, he
executed the foregoing instrument on behalf of said entity, by subscribing the
name of such entity by himself as such managing member, as a free and voluntary
act, and as the free and voluntary act and deed of said entity under the
foregoing instrument for the uses and purposes therein set forth.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ CAROL ALTO Notary Public Carol Alto Printed Name Residing at: Lynnwood, WA
My Commission Expires: 3-7-10

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE 38

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

EXHIBIT A-1

FLOOR PLAN OF THE PREMISES

This Exhibit is attached to and made a part of the Lease between 1144 Eastlake
LLC, (“Landlord”) and ZymoGenetics, Inc. (“Tenant”) for space in the Property
located at 1144 Eastlake, Seattle, Washington.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE A-1-1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF THE REAL PROPERTY

UPON WHICH THE BUILDING IS LOCATED

This Exhibit is attached to and made a part of the Lease between 1144 Eastlake
LLC, (“Landlord”) and ZymoGenetics, Inc. (“Tenant”) for space in the Property
located at 1144 Eastlake, Seattle, Washington.

LEGAL DESCRIPTION OF THE PREMISES

The Premises are located in the County of King, State of Washington, and
described as follows:

PARCEL A: THE SOUTHERLY HALF OF LOT 16, BLOCK 12, EAST PARK ADDITION TO THE CITY
OF SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 8 OF PLATS, PAGE(S)
83, IN KING COUNTY, WASHINGTON.

PARCEL B:

LOT 17, BLOCK 12, EAST PARK ADDITION TO THE CITY OF SEATTLE, ACCORDING TO THE
PLAT THEREOF, RECORDED IN VOLUME 8 OF PLATS, PAGE 83, IN KING COUNTY,
WASHINGTON.

PARCEL C:

ALL OF LOT 18 AND LOT 19, EXCEPT THE SOUTHWESTERLY 54.8 FEET, IN BLOCK 12, EAST
PARK ADDITION TO THE CITY OF SEATTLE, ACCORDING TO THE PLAT THEREOF, RECORDED IN
VOLUME 8 OF PLATS, PAGE 83, IN KING COUNTY, WASHINGTON.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE A-2-1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease between 1144 Eastlake
LLC, (“Landlord”) and ZymoGenetics, Inc. (“Tenant”) for space in the Property
located at 1144 Eastlake, Seattle, Washington.

The following rules and regulations shall apply, where applicable, to the
Premises, the Property, the parking garage (if any), and the appurtenances.
These rules and regulations shall not apply during the Tenant Property
Management Period. Capitalized terms have the same meaning as defined in the
Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas other than
biohazards stored in appropriate containers, which containers Tenant may place
in the corridor near its entry door for pick-up and disposal. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees, shall be
paid for by Tenant, and Landlord shall not be responsible for the damage.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Property, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense. Except in connection with
the hanging of lightweight pictures and wall decorations, no nails, hooks or
screws shall be inserted into any part of the Premises or Property except by the
Property maintenance personnel.

 

4. Landlord shall provide and maintain in the first floor (main lobby) of the
Property an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.

 

5. Except as maybe expressly provided to the contrary in this Lease, Tenant
shall not place any lock(s) on any door in the Premises or Property without
Landlord’s prior written consent and Landlord shall have the right to retain at
all times and to use keys to all locks within and into the Premises. A
reasonable number (beyond those to be provided by Landlord as provided in the
foregoing Lease) of Building access cards and keys to the locks on the entry
doors in the Premises shall be furnished by Landlord to Tenant at Tenant’s cost,
and Tenant shall not make any duplicates. All access cards and keys shall be
returned to Landlord at the expiration or early termination of this Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Premises or the Property shall be subject to Landlord’s
prior approval, which shall not be unreasonably withheld or delayed, and shall
be required to comply with Landlord’s standard rules, regulations, policies and
procedures, which may be revised from time to time.

 

7.

Movement in or out of the Property of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to the hours
reasonably designated by Landlord. Tenant shall obtain Landlord’s prior approval
by providing a detailed listing of the activity. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE B-1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

 

required by Landlord. Tenant shall assume all risk for damage to articles moved
and injury to any persons resulting from the activity. If equipment, property,
or personnel of Landlord or of any other party is damaged or injured as a result
of or in connection with the activity, Tenant shall be solely liable for any
resulting damage or loss.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises. Damage to the Property by
the installation, maintenance, operation, existence or removal of property of
Tenant shall be repaired at Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors on the Property or in the Building, or otherwise
interfere in any way with other tenants or persons having business with them;
(2) solicit business or distribute, or cause to be distributed, in any portion
of the Property, handbills, promotional materials or other advertising; or
(3) conduct or permit other activities on the Property or in the Building that
might, in Landlord’s reasonable opinion, constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Property or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or Property. Tenant shall not, without Landlord’s
prior written consent or unless otherwise permitted under the Lease or these
rules and regulations, use, store, install, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant, and shall remain solely liable
for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Property. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall use reasonable efforts to ensure that Tenant’s work will not
cause a work stoppage, picketing, labor disruption or dispute, or interfere with
Landlord’s or any other tenant’s or occupant’s business or with the rights and
privileges of any person lawfully on the Property or in the Building (“Labor
Disruption”). Tenant shall use reasonable efforts to help resolve a Labor
Disruption. Tenant shall have no claim for damages against Landlord or any of
the Landlord Related Parties, nor shall the date of the commencement of the Term
be extended as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Property, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees, and then only if the operation does not violate the
lease of any other tenant of the Property.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE B-2

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

17. Bicycles and other vehicles are not permitted inside the Property or on the
walkways outside the Property, except in the bicycle parking areas if designated
by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Premises, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord’s
systems and procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Property or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Property or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Tenant shall not canvass, solicit or peddle in or about the Property.

 

21. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Building. Landlord may prohibit smoking on
the exterior grounds of the Building or designate area(s) as allowed smoking
areas.

 

22. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Property
presents a uniform exterior appearance.

 

23. Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

 

24. The work of cleaning personnel shall not be hindered by Tenant after 6:00
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE B-3

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

EXHIBIT C

DESIGNATION OF TENANT’S PARKING SPACES

This Exhibit is attached to and made a part of the Lease between 1144 Eastlake
LLC, (“Landlord”) and ZymoGenetics, Inc. (“Tenant”) for space in the Property
located at 1144 Eastlake, Seattle, Washington.

ZymoGenetics’ Parking Stalls:

1-8, 26-36, 40-92, 102-144 (as the stalls are numbered on the execution date of
this Lease)

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE C-1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

EXHIBIT D

PRE-APPROVED CONTRACTORS

This Exhibit is attached to and made a part of the Lease between 1144 Eastlake
LLC, (“Landlord”) and ZymoGenetics, Inc. (“Tenant”) for space in the Property
located at 1144 Eastlake, Seattle, Washington.

 

ZymoGenetics Vendors

  

JSH Vendors

Acco    Action Janitorial Agilent    Allied Security Air Test    Allied Waste
All Temp Mechanical    Artech Alliance Contract Flooring    Automated Equipment
Co. Allied Security    Bravo Carpet Architectural Elevator Consulting   
Cleanscapes Auburn Mechanical    Cressy Door B N Builders    Foley Signs BMWC
Construction    G&W Flooring Bulger Safe and Lock    McKinstry Clean Sweep   
Metropolitan Bldg Maint. Commercial Sound    NW Lighting Concrete Restoration   
Nyberg Cressy Doors    Otis Davidson-Marci Sweeping    Plant Maintenance & Equip
Davis Door    Plantscapes Day Wireless    Precision Alarm DemoCon    ProSweep
DGM Controls    SeaDraNar Diamond Cleaning    Snyder Drake’s Landscaping
Services    Soda Works Eastside Glass and Sealant    Webb Electronic Data   
Window Wizards Engineered Fire & Safety    Fire Systems West    G&W Commercial
Flooring    Graingers    Green Effects    Heery Engineering    Hobart    Initial
Tropical Plants    Intagrated Systems    Junk-B-Gone    Lease Crutcher Lewis   
MBI    MBT Architecture    McKinstry    National Bird Control    Nelson Electric
   NetVersant   

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE D-1

FEBRUARY 29, 2008



--------------------------------------------------------------------------------

Northwest Natural Lighting

Pacific Window Cleaning

Precision Alarm

Puget Sound Hardwood Floors

Roberts Trane

Roto- Rooter

Sanitech Systems

Sheldon Architecture

Simplex

Skanska

Sprague

Star Protection Security

Straight Line Striping

Superior Cleaning Restoration

Tatley-Grund Inc

Thyssen-Krupp

ThyssenKrupp Elevator

Trane Services

Turner Construction

 

ZYMOGENETICS 1144 EASTLAKE LEASE

  

PAGE D-2

FEBRUARY 29, 2008